Judgment, Su*198preme Court, New York County (Allen Alpert, J.), rendered April 4, 1994, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 9 to 18 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Defendant’s use or threatened immediate use of a dangerous instrument (Penal Law § 160.15 [3]) was established by evidence that he "swished” a knife during a struggle with the complainant and his brother, after defendant picked the complainant’s pocket and as the complainant ecovered the stolen money from defendant’s grasp (see, People v Fields, 179 AD2d 458, lv withdrawn 79 NY2d 947). Credibility issues were properly presented to the jury and we see no reason to disturb its verdict.
The sentence imposed was not excessive in light of defendant’s criminal history, which was correctly characterized by the sentencing court as an "increasing pattern of violence” in defendant’s theft-related crimes. Concur — Sullivan, J. P., Ellerin, Ross, Nardelli and Williams, JJ.